The opinion of the court was delivered by
Voorhees, J.
The judgment, the correctness of which is sought to he tested, was rendered by the judge of a District Court, sitting without jury. The action was brought for negligently running over plaintiff’s dog, on a public street, by the automobile of the defendant.
The appellee asserts that there was no evidence introduced to fix his act as a negligent one. But one witness has testified to the occurrence. It appears that during the daytime the accident took place. A dark-colored auto, driven by the defendant, passed in the street; the witness saw the dog in the road, and that it was run over by the auto, which did not slow up, hut was going at a moderate rate of speed. The witness afterwards saw the dog lying in the road. So far as the case shows, both auto and dog were lawfully in the street. There is no- evidence of careless driving. The mere fact that it ran over a dog is not sufficient to charge negligence, much less can it support a claim for a willful injury.
We are of opinion that the plaintiff’s case was not proved, and that a reversal must result.
The case will be reversed and a new trial ordered.